Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/12/2021 has been entered.
Priority
This application claims benefit of 62/800,089 (filed 2/1/2019).

Status of Claims
Claims 1-18 are under examination and claim 19 is withdrawn from further consideration (see claim objection below). 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 103(a) are hereby withdrawn.

Claim Interpretation


Maintenance of Rejections (including modification using newly cited references):
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 7, 11 and 14-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-7 and 29-30 of USPN9970941 Buss (2018). Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for monitoring disease therapy by detecting a reporter (cleaved by protease) that is released from an activity sensor, while the instant application direct to monitoring cancer therapy, therefore the method of instant application is rendered obvious of the patent in view of Buss’s teaching of making measurements at multiple point over time to monitor lung infection treatment: administering reporter nanoparticles at multiple timepoint post-drug treatment (page 251, left column, para. 2.7.) and collecting and measuring urine samples.

Response to Argument
No argument is presented in the reply filed 4/12/2021, therefore the rejection is maintained until the identification of allowable subject matter and filing/approval of terminal disclaimer thereafter if needed.

New Objections/Rejections:

Claim Objections
Claim 19 is objected to because of the following informalities:  it depends on itself.  Appropriate correction is required. Thus claim 19 is withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buss (EBio Medicine, 2018, 38:248-256).
Buss teaches a method of monitoring disease with biosensor/reporters/biomarkers (title and abstract).
For Claims 1-6: the reference teaches a method comprising: monitoring (a change in a subject/mice with lung infection who has received a therapeutic/antibiotic treatment by making  administering to the subject activity sensors comprising detectable nanoparticle reporters (ABNs by multiple injection before and after drug treatment, page 253, left column, para. 3.3., line 2++) which is inherently excreted by the subject because urine samples were collected and measured, page 251, left column, para. 2.7. and page 253, Fig. 3a); detecting quantities of the reporters (by ELISA, page 251, left column, para 2.8.++) that is released from an activity sensor (page 253, Fig. 3); the mental steps of comparing and correlating were taught in Figs 3-4 (pages 253-254).
For Claim 7: the reference teaches the disease is infection disease in mice (page 248, abstract, line 16++).
For Claims 11-13: the reference teaches plurality of detectable reporters are substrates for a plurality of enzymes that exhibit differential activity levels in affected tissue compared to healthy tissue (page 251, right column, para 3.1., line 6++, page 252, right column, para 3.2., line 23++).
For Claims 14-16: the reference teaches the activity sensor comprises a carrier with cleavable linker (containing a cleavage site of an enzyme/protease known to be associated with disease, page 252, Fig. 2) and carrier comprises 40 kDa PEG scaffold (page 252, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103(a) as obvious over Buss in view of Kulkarni (2016).
Buss teaches a method of monitoring disease with biosensor/reporters/biomarkers describe above as applied.
Buss does not explicitly teach the disease is cancer as recited in claims 8-10, monitoring change in disease condition in a clinical trial as recited in claims 17-18. However, Buss teaches the rd paragraph, line 2++) to monitor treatment response and to compare effective and non-effective (doxycycline/placebo, page 254, right column, 1st full paragraph, line 10++) treatments (ciprofloxacin vs doxycycline, page 254, Fig. 4).
Kulkarni teaches a method to monitor the efficacy of an anticancer treatment (page 1, abstract) and all the recited steps in claim 18 except that the subject of the administering step is to clinical trial participant.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to monitor disease treatment in a clinical trial.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited references teach use of synthetic biomarkers to monitor disease, Buss teaches the clinical relevance of using biosensor (page 249, left column, 3rd paragraph, line 2++) to monitor treatment response and to compare effective and non-effective (placebo, page 254, right column, 1st full paragraph, line 10++) treatments (ciprofloxacin vs doxycycline, page 254, Fig. 4) and Kulkarni teaches monitoring the efficacy of an anticancer treatment (page 1, abstract) with anticipated success. 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because the cited references teach the claimed method and monitor cancer treatment in a clinical trial, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BIN SHEN/Primary Examiner, Art Unit 1653